In this case, appellant was convicted in the Criminal District Court of Tarrant County, of the offense of robbery, and his punishment fixed at confinement in the penitentiary for a term of five years.
The record is before us without bills of exception, or statement of facts. We have examined the indictment and the charge of the court, which seem to be in accordance with law; and no exceptions to the latter were taken on the trial.
In his motion for a new trial, appellant makes a number of complaints with regard to the introduction of testimony, but same are of no weight before us, in the absence of a statement of facts. *Page 128 
There being no errors complained of which appear to be of weight, the judgment of the trial court will be affirmed.
Affirmed.